The state has filed a motion for rehearing, insisting that we were in error in holding that appellant was entitled to an instruction upon the law of circumstantial evidence. A further review of the testimony does not lead us to believe we were mistaken in the conclusion *Page 28 
announced in the original opinion. In the case of Johnson v. State, 119 Tex.Crim. Rep., 43 S.W.2d 263, the same principle of law was considered, although the facts are somewhat different.
The motion for rehearing is overruled.
Overruled.